internal_revenue_service national_office technical_advice_memorandum date number release date third party contact index uil no case-mis no district_director ------------------------------------------------------------------ tam-162845-03 cc psi b8 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference legend --------------------------------------------- ------------------------ ------------------------------ ---------------- --------------------------- none taxpayer --------------------------------------------- x vehicle ---------------------------------- issue s for purposes of the excise_tax imposed by ' a of the internal_revenue_code on the first_retail_sale of truck semitrailer bodies and chassis may taxpayer exclude from its taxable sale price of the x vehicle described below that portion of the sale price attributable to the aluminum extrusion assembly conclusion s taxpayer may not exclude from the taxable sale price of the x vehicle that portion of the sale price attributable to the aluminum extrusion assembly facts taxpayer manufactures and sells at retail the x vehicle the x vehicle is a semitrailer designed to transport bulk feed products the tank body of the x vehicle is exempt from the tax imposed by sec_4051 by virtue of the exemption provided by sec_4053 for any body primarily designed to haul feed seed or fertilizer to and on farms integrated into the lower portion of the tank body is a component referred to by tam-162845-03 taxpayer as an aluminum extrusion assembly the assembly the assembly forms the floor of the tank and houses a chain bottom floor unloading system the running gear assembly axles springs hubs wheels tires brakes suspension hangers and other suspension components is bolted to the assembly by suspension hangers the assembly consists of two parallel aluminum beams running the length of the semitrailer that are attached by welded crossmember channels laid perpendicular to the beams taxpayer argues that the assembly is not a component of the chassis but rather is a component of the body of the x vehicle and thus should be exempt from excise_tax by virtue of the exemption accorded the body under sec_4053 law and analysis sec_4051 imposes a tax on the first_retail_sale of certain enumerated articles including automobile truck semitrailer chassis and bodies designed to haul feed seed or fertilizer to and on farms sec_4053 exempts from the tax imposed by sec_4051 any body primarily sec_48_4061_a_-1 of the manufacturers and retailers excise_tax sec_145_4051-1 of the temporary regulations under the highway revenue act of pub l specifies that the tax under ' a is imposed on a chassis or body only if such chassis or body is sold for use as a component part of a highway vehicle as defined in ' a - d of the regulations regulations defines highway vehicle as any self-propelled vehicle or any trailer or semitrailer designed to perform a function of transporting a load over public highways whether or not also designed to perform other functions sec_48_4061_a_-1 provides that a self-propelled vehicle or a trailer or semitrailer is not a highway vehicle if it is a specially designed for the primary function of transporting a particular type of load other than over the public highway in connection with a construction manufacturing processing farming mining drilling timbering or other operation similar to any one of the foregoing enumerated operations and b if by reason of such special design the use of such vehicle to transport such load over the public highways is substantially limited or substantially impaired that is of unitized construction that is the vehicle does not have a separate chassis the body of the semitrailer is constructed on a keel assembly to which an unloading mechanism is attached a kingpin plate and landing gear are welded to the front of the keel assembly suspension parts and wheel components commonly known as revrul_78_8 1978_1_cb_341 concerns a bulk feed self-unloading semitrailer since the semitrailer described in revrul_78_8 is designed to transport a load tam-162845-03 running gear are then attached to the rear of the keel assembly the running gear is constructed on a building block principle that is certain parts are first welded to the keel assembly and then other parts are added until the running gear is completed the semitrailer is designed to perform the function of transporting a load over the highway in combination with a taxable tractor and has no special design or features that limit or impair this function however the body is primarily designed to haul feed seed or fertilizer to and on farms and is exempt under sec_4063 the predecessor of sec_4053 from the tax imposed by sec_4061 the predecessor of sec_4051 the ruling notes that under the principle set forth in revrul_70_547 1970_2_cb_264 an undercarriage that is designed to transport a load over the highway in combination with a taxable truck or tractor need not have an identifiable chassis frame in order to be a trailer or semtrailer chassis over public highways and has no special design or features that limit or impair such function it is a highway vehicle under the regulations further although the semitrailer has no identifiable chassis frame it has an undercarriage keel assembly that performs the transportation function of a chassis thus the ruling holds that the taxable chassis consists of the keel assembly including framework and sheathing kingpin plate landing gear running gear and any additional equipment and accessories installed that are related to the basic function or safety of the chassis taxpayer argues that the x vehicle does not have identifiable chassis frames and thus the chassis consists only of the running gear components taxpayer believes that in order for the assembly to be considered a part of the chassis the assembly must be permanently attached taxpayer notes that unlike the vehicle described in revrul_78_8 the running gear in the x vehicle are bolted rather than welded to the assembly and the assembly is easily removed from the structure allowing for a stand-alone tank also unlike the vehicle described in revrul_78_8 the x vehicle’s running gear is not built on a building block principle as the running gear is the last of the parts added to the x vehicle taxpayer also argues that the purpose of the assembly is to act as the bottom of the feed tank compartment as well as a containment device for the hydraulic discharge system contribute to the transportation function are a semitrailer chassis the ruling describes a bulk feed semitrailer equipped with a keel assembly that is similar to the x vehicle’s aluminum extrusion assembly except that the x vehicle’s running gear is bolted rather than welded to the assembly this factor however does not change the fact that the assembly makes up the undercarriage and contributes to the vehicle’s transportation function also the fact that the x vehicle is not constructed on the building block principle is not determinative because it is the structure of the finished article that is important and not the process of construction and although the assembly acts as the bottom of the tank and also houses the tank’s discharge system the primary function of revrul_78_8 holds that those elements that make up the undercarriage and tam-162845-03 the assembly is to support the body which is a function of a semitrailer chassis caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent in accordance with ' c names addresses and other identifying numbers have been deleted
